UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4506


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTHONY MILES, a/k/a Antmoe,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:16-cr-00078-CCB-5)


Submitted: March 29, 2019                                         Decided: April 5, 2019


Before MOTZ and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Michael F. Smith, THE SMITH APPELLATE LAW FIRM, Sykesville, Maryland, for
Appellant. Michael Clayton Hanlon, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Miles appeals his conviction and 72-month sentence imposed following

his guilty plea to possession with intent to distribute a quantity of heroin, in violation of

21 U.S.C. § 841(a)(1) (2012). On appeal, Miles’ counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

for appeal but questioning the validity of Miles’ guilty plea and the reasonableness of

Miles’ sentence. Miles has filed a pro se supplemental brief in which he likewise

challenges his sentence. The Government has moved to dismiss the appeal based on the

appeal waiver contained in Miles’ plea agreement. For the reasons that follow, we

dismiss in part and affirm in part.

       We review de novo the validity of an appeal waiver. United States v. Thornsbury,

670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

appealing a specific issue if the record establishes that the waiver is valid and the issue

being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the

waiver “knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th

Cir. 2010). “To determine whether a waiver is knowing and intelligent, we examine the

totality of the circumstances, including the experience and conduct of the accused, as

well as the accused’s educational background and familiarity with the terms of the plea

agreement.” Thornsbury, 670 F.3d at 537 (internal quotation marks omitted). Generally,

if a court questions a defendant regarding the waiver of his right to appeal during the Fed.

R. Crim. P. 11 colloquy, the waiver is both valid and enforceable. Id.

                                             2
       Our review of the Rule 11 colloquy and the plea agreement confirms that Miles

knowingly and voluntarily waived his right to appeal whatever sentence the district court

imposed. We therefore conclude that the valid appeal waiver bars any challenge to

Miles’ sentence, which is within the applicable 20-year statutory maximum, see 21

U.S.C. § 841(b)(1)(C) (2012), and consistent with the Fed. R. Crim. P. 11(c)(1)(C) plea

agreement entered into by the parties. Accordingly, we grant the Government’s motion

in part and dismiss the appeal as to Miles’ sentencing claims.

       Because a defendant cannot waive a colorable claim that his plea was not knowing

and voluntary, see, e.g., United States v. Attar, 38 F.3d 727, 732-33 & n.2 (4th Cir. 1994),

we consider the validity of Miles’ guilty plea. Before accepting a guilty plea, the district

court must conduct a colloquy in which it informs the defendant of, and determines that

he understands, the nature of the charge to which he is pleading guilty, any mandatory

minimum penalty, the maximum penalty he faces, and the rights he relinquishes by

pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v. DeFusco, 949 F.2d 114, 116

(4th Cir. 1991). The court also must ensure that the defendant’s plea is voluntary and

supported by an independent factual basis. Fed. R. Crim. P. 11(b)(2), (3). Because Miles

did not move to withdraw his guilty plea or otherwise preserve any error in the plea

proceedings, we review the adequacy of the plea colloquy for plain error. United States

v. Lockhart, 917 F.3d 259, 262 (4th Cir. 2019). Based on our review of the Rule 11

hearing, we conclude that the plea was knowing, voluntary, and supported by an

independent basis in fact, and that the district court therefore committed no error in

accepting Miles’ valid guilty plea.

                                             3
       In accordance with Anders, we have reviewed the entire record in this case and

have found no meritorious grounds for appeal that fall outside the scope of Miles’ valid

appeal waiver.    To the extent Miles suggests that his lawyers provided ineffective

assistance, we conclude that ineffective assistance of counsel does not conclusively

appear on the face of this record and, thus, we decline to address this claim on direct

appeal. * United States v. Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010). Accordingly,

we dismiss the appeal in part and affirm in part.

       This court requires that counsel inform Miles, in writing, of the right to petition

the Supreme Court of the United States for further review. If Miles requests that a

petition be filed, but counsel believes that such a petition would be frivolous, then

counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Miles. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                    DISMISSED IN PART,
                                                                     AFFIRMED IN PART




       *
          Miles’ ineffective assistance of counsel claim is more appropriately raised, if at
all, in a 28 U.S.C. § 2255 (2012) motion. See United States v. Baldovinos, 434 F.3d 233,
239 & n.4 (4th Cir. 2006). We express no opinion as to the merits of such a claim.


                                             4